08-6182-cr
         United States v. Owad

                                   UNITED STATES COURT OF APPEALS
                                         F OR T HE S ECOND C IRCUIT

                                                  SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS C OURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS C OURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .



              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 3 rd day of February, two thousand and ten.

         Present: RICHARD C. WESLEY,
                  GERARD E. LYNCH
                                Circuit Judges,
                  MARK R. KRAVITZ,
                                District Judge. *
         ________________________________________________

         UNITED STATES,
                                         Appellee,

                         - v. -                                                  (08-6182-cr)

         CHRISTINE OWAD,
                           Defendant-Appellant.
         __________________________________________________

         Appearing for Appellant:                        ARZA FELDMAN, Feldman and
                                                         Feldman, Uniondale, New York.

         Appearing for Appellee:                         PAUL D. SILVER and JOSHUA
                                                         VINCIGUERRA, Assistant United
                                                         States Attorneys, for Andrew T.
                                                         Baxter, United States Attorney


                 *
                 The Honorable Mark R. Kravitz, of the United States District Court
         for the District of Connecticut, sitting by designation.

                                                            1
                                 for the Northern District of New
                                 York, Albany, New York.


          Appeal from the United States District Court for the
     Northern District of New York (McAvoy, J.).

 1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the judgment of the United States District

 3   Court for the Southern District of New York be AFFIRMED.

 4       On October 17, 2007, Defendant-Appellant Christine Owad

 5   entered a plea of guilty for a violation of 18 U.S.C. § 641.

 6   On December 8, 2008, Owad was sentenced to a fifteen-month

 7   term of imprisonment, to be followed by three years of

 8   supervised release.   Owad now challenges the special

 9   conditions imposed as terms of her supervised release and

10   the district court’s order that she pay restitution for her

11   crimes.   Specifically, Appellant argues that the district

12   court erred in requiring that she participate in a mental

13   health program and in the computer restriction and

14   monitoring program, and that the district court failed to

15   adequately consider her financial circumstances and the

16   mandatory factors set forth in 18 U.S.C. § 3664(f)(2) in

17   imposing its restitution order.   We presume the parties’

18   familiarity with the underlying facts, the procedural

19   history of the case, and the issues on appeal.

                                   2
 1       When, as in this case, the Appellant failed to

 2   challenge the imposition of a condition of supervised

 3   release before the district court, this Court reviews the

 4   propriety of the conditions for plain error.     United States

 5   v. Dupes, 513 F.3d 338, 343 (2d Cir. 2008).     We have,

 6   however, “[o]n occasion, . . . reviewed unobjected to

 7   sentencing errors without rigorous application of plain

 8   error standards.”     United States v. Sofsky, 287 F.3d 122,

 9   125 (2d Cir. 2002).     We have held that relaxation of the

10   plain error standard was warranted when “the challenged

11   condition of supervised release was not recommended in the

12   PSR.”   Id.   Even under a relaxed plain error standard of

13   review, we conclude that the district court did not commit

14   error — plain or otherwise — in imposing the challenged

15   special conditions of supervised release or in setting the

16   schedule for Appellant’s payment of restitution.

17       District courts have “broad discretion to tailor

18   conditions of supervised release.”     United States v. Gill,

19   523 F.3d 107, 108 (2d Cir. 2008) (per curiam).     In order to

20   fall within this broad discretion, a condition of supervised

21   release must involve “no greater deprivation of liberty than

22   is reasonably necessary to implement the statutory purposes



                                     3
 1   of sentencing,” id. at 109 (internal quotation marks and

 2   citation omitted), must be “consistent with pertinent

 3   Sentencing Commission policy statements, id., and must be

 4   “reasonably related to the factors set forth in section[s]

 5   3553(a)(1), (a)(2)(B), (a)(2)(C), and (a)(2)(D).”    18 U.S.C.

 6   § 3583(d)(1).

 7       A district court is permitted to “require as a special

 8   condition of [supervised release] that a defendant

 9   participate in a mental health program ‘[i]f the court has

10   reason to believe that the defendant is in need of

11   psychological or psychiatric treatment.’” United States v.

12   Peterson, 248 F.3d 79, 84 (2d Cir. 2001) (per curiam)

13   quoting U.S.S.G. § 5B1.3(d)(5)).    The condition requiring

14   that Owad participate in a mental health program was

15   reasonably related to her “history and characteristics.”      18

16   U.S.C. § 3553(a)(1).

17       Imposition of the special condition requiring that

18   Appellant participate in the computer restriction and

19   monitoring program was not error.    We have held that

20   “[r]estrictions on Internet use may serve several sentencing

21   objectives, chiefly therapy and rehabilitation, as well as

22   the welfare of the community (by keeping the offender away



                                  4
 1   from an instrumentality of his [or her] offenses).”      United

 2   States v. Johnson, 446 F.3d 272, 281 (2d Cir. 2006).      Here,

 3   the district court stopped short of imposing an outright ban

 4   on Appellant’s use of computers and the Internet.      Cf. id.

 5   at 282.   The special condition is reasonably related to “the

 6   nature and circumstances of the offense,” the need to

 7   “afford adequate deterrence to criminal conduct,” and the

 8   need to “protect the public from further crimes of the

 9   defendant.”   18 U.S.C. §§ 3553(a)(1), (a)(2)(B), and

10   (a)(2)(C).

11       The district court properly ordered that restitution

12   was due and payable immediately and set a schedule for

13   Appellant to make the required payments.     Under a

14   deferential standard of review, see United States v. Amato,

15   540 F.3d 153, 159 (2d Cir. 2008), we find the district

16   court’s order proper.   In imposing a restitution order, the

17   district court is not required to “explicitly recite that

18   she had considered the mandatory factors.”     United States v.

19   Nucci, 364 F.3d 419, 421 (2d Cir. 2004).     There is nothing

20   in the record that indicates that the district court failed

21   to consider the appropriate factors in requiring Owad to

22   adhere to the payment schedule it devised in connection with



                                   5
 1   its restitution order.   See United States v. Fiore, 381 F.3d

 2   89, 98 (2d Cir. 2004).   To the contrary, the court’s

 3   statements that it based the restitution amount on Owad’s

 4   “overall financial resources and assets,” and that it

 5   declined to require a fine based upon “the restitution order

 6   and [Owad’s] financial situation,” are sufficient for us to

 7   find that it considered the relevant factors.   See United

 8   States v. Mortimor, 52 F.3d 429, 436 (2d Cir. 1995).     We

 9   therefore affirm.

10       The Court has reviewed Plaintiff’s remaining arguments

11   and finds them to be without merit.   Accordingly, the

12   judgment of the district court is hereby AFFIRMED.

13

14                               For the Court
15                               Catherine O’Hagan Wolfe, Clerk
16
17
18




                                   6